Memobaudum Per Curiam.
The tenant did not claim any fraud or duréss in the execution of the lease. Under its terms occupancy was provided for four people and the rent fixed was predicated thereon. The fact that subsequently only two people occupied the apartment does not mean that the tenant was entitled to a lower rental on the basis of two-person occupancy. The rent as fixed for four-person occupancy is within the Office of .Price Administration ceiling regulation (Rent Regu*283lation for Hotels and Rooming Houses in New York City Defense-Rental Area, 8 Fed. Reg. 13910).
The final order should be modified by determining that the rent due is the sum of $208.34 and by directing judgment for said sum with interest and costs and as modified affirmed, with $25 costs to appellant.
Hammer, Shientag and Eder, JJ., concur.
Ordered accordingly.